 



STOCKHOLDERS AGREEMENT

 

by and among

 

ADMA Biologics, Inc.,

 

Biotest Pharmaceuticals Corporation

 

and

 

Such other Persons who become party hereto pursuant to Section 4.1(c)

 

______________________________

 

Dated: June 6, 2017

 

______________________________

 



 

 



 



  

Table of Contents

 

STOCKHOLDERS AGREEMENT 1 ARTICLE I DEFINITIONS 1 ARTICLE II REPRESENTATIONS AND
WARRANTIES 8 ARTICLE III STANDSTILL 9 ARTICLE IV TRANSFER RESTRICTIONS 12
ARTICLE V  CONTRACTUAL RIGHT TO PURCHASE PREFERRED SHARES; AFTER-ACQUIRED
SECURITIES 15 ARTICLE VI CORPORATE GOVERNANCE 17 ARTICLE VII PROXIES 20 ARTICLE
VIII STOCK CERTIFICATE LEGEND 21 ARTICLE IX CONFIDENTIALITY 22 ARTICLE X
MISCELLANEOUS 23

 



 



 

STOCKHOLDERS AGREEMENT

 

STOCKHOLDERS AGREEMENT, dated as of June 6, 2017, by and among ADMA Biologics,
Inc., a Delaware corporation (the “Company”), Biotest Pharmaceuticals
Corporation, a Delaware corporation (the “Biotest Stockholder”), and any other
Stockholder (as hereinafter defined) or other Person (as hereinafter defined)
who becomes a party hereto pursuant to Section 4.1(c) or otherwise.

 

WHEREAS, the Company, ADMA BioManufacturing, LLC, a limited liability company
formed under the laws of Delaware, the Biotest Stockholder, Biotest AG, a
company organized under the laws of Germany, and Biotest US Corporation, a
Delaware corporation, have entered into that certain Master Purchase and Sale
Agreement, dated as of January 21, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Master Purchase and Sale Agreement”),
pursuant to which the Biotest Stockholder agreed to sell, transfer and deliver
to the Company, and the Company agreed to purchase from the Biotest Stockholder,
certain assets of the Biotest Stockholder specified in such Master Purchase and
Sale Agreement, in consideration for which the Company agreed to issue to the
Biotest Stockholder 4,295,580 shares of Common Stock and 8,591,160 shares of
Non-Voting Common Stock (each, as hereinafter defined) and to provide such other
consideration as specified in the Master Purchase and Sale Agreement; and

 

WHEREAS, in connection with the issuance of such Common Stock and Non-Voting
Common Stock to the Biotest Stockholder, the Company and the Biotest Stockholder
are entering into (a) that certain Registration Rights Agreement, dated as of
the date hereof, pursuant to which the Biotest Stockholder is granted certain
registration rights, upon the terms and subject to the conditions set forth
therein, a copy of which is attached hereto as Exhibit B (as amended, restated,
supplemented or otherwise modified from time to time, the “Registration Rights
Agreement”), and (b) this Agreement, to provide for certain other rights and
obligations of the Biotest Stockholder and the other Stockholders with respect
to the Company, including certain restrictions on the transfer of the Equity
Securities (as hereinafter defined), and to provide for, among other things,
certain corporate governance and other rights, all on the terms and subject to
the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1      Definitions.  As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:

 



1 



   

“Affiliate” shall mean any Person who is an “affiliate” as defined in Rule 12b-2
of the General Rules and Regulations under the Exchange Act.

 

“Agreement” means this Agreement as the same may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms and conditions hereof.

 

“Beneficially Own”, “Beneficial Owner” and “Beneficial Ownership” mean, with
respect to any securities (including Derivative Instruments), having “beneficial
ownership” of such securities for purposes of Rule 13d-3 or 13d-5 under the
Exchange Act; provided that any Person shall be deemed to be the Beneficial
Owner of, and shall be deemed to Beneficially Own and have Beneficial Ownership
of, any securities (including Derivative Instruments) that such Person has the
right to acquire, whether or not such right is exercisable immediately;
provided, further, that, when used with respect to the Biotest Stockholder, the
terms Beneficially Own, Beneficial Owner, and Beneficial Ownership shall
include, without duplication, all securities (including Derivative Instruments)
otherwise Beneficially Owned by all of the Biotest Stockholder’s Affiliates.

 

“Board of Directors” means the Board of Directors of the Company.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law or
executive order to close.

 

“Capital Raise” means the issuance by the Company of Common Stock or other
Equity Securities of the Company in a private placement or similar transaction
pursuant to which the Company raises additional capital.  For the avoidance of
doubt, a “Capital Raise” shall not include (a) the issuance of Common Stock and
Non-Voting Common Stock to the Biotest Stockholder, and the payment by the
Biotest Stockholder therefor, at the Closing (as defined in the Master Purchase
and Sale Agreement), (b)  options to purchase Common Stock or restricted stock
which may be issued pursuant to a Stock Option Plan, (c) a subdivision of the
outstanding shares of Common Stock into a larger number of shares of Common
Stock, (d) Equity Securities of the Company issued upon exercise, conversion or
exchange of any Equity Rights of the Company issued (i) prior to the date of
this Agreement, (ii) in accordance with the terms of a Stock Option Plan or
(iii) in accordance with the terms of this Agreement, (e) Equity Securities of
the Company issued in consideration of an acquisition, joint venture,
partnership, strategic alliance or other similar transaction (whether pursuant
to a stock purchase, asset purchase, merger, joint venture agreement,
partnership agreement or other similar agreement or otherwise), approved in
writing by the Board of Directors in accordance with the terms of this
Agreement, (f) issuances to commercial banks, lessors and licensors in
non-equity financing transactions (provided that the foregoing will not include
any issuances to private equity or venture capital firms or any private equity
division of any investment bank or commercial bank) not exceeding more than five
percent (5%) in the aggregate of the outstanding Common Stock on a fully diluted
basis in transactions approved in writing by the Board of Directors, or (g)
issuances to the public pursuant to an effective registration statement of the
Company under the Securities Act.

 



2 



  

“Capital Stock” means capital stock of the Company.

 

“Cause” shall have the meaning ascribed to such term in Adam Grossman’s
employment agreement with the Company, as in effect from time to time.

 

“CEO” means the Chief Executive Officer of the Company from time to time.

 

“Charter Documents” means the certificate of incorporation and the by-laws of
the Company, as the same may be amended, restated, supplemented or otherwise
modified from time to time in accordance with their respective terms and
applicable law.

 

“Closing Date Charter” means the Company’s certificate of incorporation in
effect at the Closing (as defined in the Master Purchase and Sale Agreement).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the “Common Stock” (as defined in the Closing Date Charter)
and any other Capital Stock into which such stock is reclassified or
reconstituted.

 

“Confidential Information” means all confidential or proprietary information of,
and business or technical information about, the Company, including information
relating to its respective financial condition, prospects, affairs, plans,
products, assets, properties, intellectual property, analyses, projects,
processes, systems, marketing, research or development activities, and all
technical or scientific information or know-how of the Company or of any other
Person as to which the Company is obligated to maintain confidentiality (in each
case, whether such information is written or oral or provided through any
electronic, facsimile or computer related communication), furnished by or on
behalf of the Company or any of its Representatives prior to, on or following
the date hereof; provided, however, that “Confidential Information” shall not
include such information that (a) is or becomes available to the general public,
other than as a result of a disclosure by the restricted party or its Affiliates
or any of their respective Representatives in breach of this Agreement, (b) was
available to such restricted party or its Affiliates, or becomes available to
such restricted party or its Affiliates, on a non-confidential basis from a
source other than the Company or its Representatives; provided, that, the source
of such information was not bound by a confidentiality obligation with respect
to such information, or otherwise prohibited from transmitting the information
to such restricted party or its Affiliates by a contractual, legal or fiduciary
obligation, or (c) is independently generated by such restricted party without
use of or reference to any proprietary or confidential information of the
Company.

 



3 



  

“Contract” means any contract, agreement, instrument, undertaking, indenture,
commitment, loan, license, settlement, consent, note or other legally binding
obligation.

 

“Control” means, when used with respect to any specified Person, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities or other interests, by Contract or otherwise, and the terms
“Controlled by” and “under common Control with” shall be construed accordingly.

 

“Derivative Instrument” means any and all derivative securities (as defined
under Rule 16a-1 under the Exchange Act) that increase or decrease in value as
the value of any Equity Securities increases or decreases, as the case may be,
including a long convertible security, a long call option and a short put option
position, in each case regardless of whether (a) such derivative security
conveys any voting rights in any Equity Security, (b) such derivative security
is required to be, or is capable of being, settled through delivery of any
Equity Security or (c) other transactions hedge the value of such derivative
security.

 

“Designation Rights Period” means the period commencing on the date of this
Agreement and ending upon the earlier of (a) the first time at which the Biotest
Stockholder’s Beneficial Ownership of Capital Stock is less than 10% of the
Capital Stock issued and outstanding (calculated on an As-Converted and Economic
Interest Basis (as defined in Section 3.1(a)(i))) and (b) such time as the
Biotest Stockholder elects, in its sole discretion, to waive any of its
designation rights pursuant to Section 6.1 or to remove any of the Biotest
Designees then in office.

 

“Equity Right” means, with respect to any Person, any security (including any
equity security, debt security or hybrid debt-equity security) or obligation
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire, or any options, calls, warrants, restricted
shares, deferred share awards, share units, “phantom” awards, dividend
equivalents, participations, interests, rights or commitments relating to, or
any share appreciation right or other instrument the value of which is
determined in whole or in part by reference to the market price or value of,
shares of capital stock or earnings of such Person.  For the avoidance of doubt,
Equity Rights of the Company shall include the Non-Voting Common Stock.

 

“Equity Securities” means Capital Stock and Equity Rights that are directly or
indirectly exercisable or exchangeable for or convertible into Capital
Stock.  For the avoidance of doubt, Equity Securities shall include Common Stock
and the Non-Voting Common Stock.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

 “GAAP” means United States generally accepted accounting principles
consistently applied, as in effect from time to time.

 

“Good Reason” shall have the meaning ascribed to such term in Adam Grossman’s
employment agreement with the Company, as in effect from time to time.

 



4 



  

“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
Controlled, directly or indirectly, by any of the foregoing.

 

“Grossman Family” means Jerrold Grossman, Adam Grossman and their respective
spouses, former spouses, siblings, descendants (whether natural or adopted),
parents, aunts, uncles and first cousins.

 

“Group” has the meaning assigned to such term in Section 13(d)(3) of the
Exchange Act.

 

 “Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
encumbrance, claim, lien (statutory or other) or preference, priority, right or
other security interest, restriction on use or Transfer, or preferential
arrangement of any kind or nature whatsoever (excluding preferred stock and
equity-related preferences).

 

“Liquidation Event” means (a)(i) the merger or consolidation of the Company into
or with one or more Persons, (ii) the merger or consolidation of one or more
Persons into or with the Company, or (iii) a tender or exchange offer or other
business combination if, in the case of the foregoing clauses (i), (ii) or
(iii), the stockholders of the Company immediately prior to such merger,
consolidation, or business combination, or immediately prior to the commencement
of such tender or exchange offer, do not retain a majority of the voting power
of the Person surviving or resulting from such merger, consolidation, tender or
exchange offer or business combination, (b) the acquisition (whether by
purchase, tender or exchange offer, merger or otherwise) by any Person or Group,
in one transaction or a series of related transactions, of (i) a majority of the
voting power of the Capital Stock or (ii) all or substantially all of the assets
of the Company (calculated in accordance with Section 271(c) of the Delaware
General Corporation Law), or (c) the dissolution, liquidation or winding up of
the Company in accordance with the Charter Documents.

 

“Non-Voting Common Stock” means the “Non-Voting Common Stock” (as defined in the
Closing Date Charter) and any other Equity Securities of the Company (other than
Common Stock) into which such stock is reclassified or reconstituted.

 

“Permanent Disability” shall have the meaning ascribed to the term “Disability”
in Adam Grossman’s employment agreement with the Company, as in effect from time
to time.

 

“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, Governmental Authority or other entity of any kind,
and shall include any successor (by merger or otherwise) of such entity.

 



5 



  

“Preferred Shares” means authorized shares of preferred stock under the
Company’s Charter Documents as such Charter Documents may be amended from time
to time.

 

“Pro Rata Portion” means, with respect to the Biotest Stockholder, on any
issuance date for New Preferred Securities and to determine the Biotest
Stockholder’s participation right in connection with the issuance of New
Preferred Securities, the number of New Preferred Securities to be offered to
the Biotest Stockholder equal to the product of (i) the total number of New
Preferred Securities to be issued by the Company on such date multiplied by (ii)
Biotest Stockholders’ aggregate percentage ownership of the Company determined
based on a fraction, (x) the numerator of which is the Biotest Stockholders’
Beneficial Ownership of Capital Stock as of immediately prior to the issuance of
the Issuance Notice (calculated on an As-Converted and Economic Interest Basis),
and (y) the denominator of which is the issued and outstanding Equity Securities
of the Company as of such time.

 

“Representatives” means, as to any Person, its Affiliates and its and their
respective directors, officers, managers, employees, agents, attorneys,
accountants, financial advisors and other advisors and representatives.

 

“Required Information” means, as to any Biotest Designee, (i) the name, age,
business address and residence address of such person, (ii) the employer and
principal occupation of such person, (iii) a biographical profile of such
person, including educational background and business and professional
experience, (iv) any other information relating to such person required by the
Charter Documents or that would be required to be disclosed in a proxy statement
or other filings required to be made in connection with solicitations of proxies
for the election of directors in a contested election (even if an election
contest is not involved) pursuant to Section 14 of the Exchange Act, and (v) a
representation of such person that he or she has reviewed, and if elected to the
Board of Directors would be in compliance with, all applicable publicly
disclosed corporate governance, conflict of interest, confidentiality and stock
ownership and trading policies and guidelines of the Company.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

“Shares” means all shares of Capital Stock the holders of which are entitled to
vote for members of the Board of Directors, now owned or subsequently acquired,
however acquired, by a Stockholder.

 

“Stock Option Plan” means any equity plan, incentive plan or similar arrangement
adopted by the Board of Directors from time to time pursuant to which the
Company may issue restricted stock and options to purchase shares of Common
Stock to officers, directors, employees, consultants and other services
providers of the Company.

 

“Stockholders” means, collectively, the Biotest Stockholder and any Transferee
thereof who has agreed to be bound by the terms and conditions of this Agreement
in accordance with Section 4.1(c)(i), and the term “Stockholder” shall mean any
such Person.

 



6 



  

“Subsidiary” means, with respect to any Person, any other Person (a) more than
50% of whose outstanding shares of capital stock or other equity or voting
interests representing the right to vote for the election of directors or other
managing authority of such other Person are owned or Controlled, directly or
indirectly, by such first Person, but such other Person shall be deemed to be a
Subsidiary only so long as such ownership or Control exists, or (b) which does
not have outstanding shares of capital stock or other equity or voting interests
with such right to vote, as may be the case in a partnership, joint venture or
unincorporated association, but more than 50% of whose ownership interests
representing the right to make the decisions for such other Person is owned or
Controlled, directly or indirectly, by such first Person, but such other Person
shall be deemed to be a Subsidiary only so long as such ownership or Control
exists.

 

“Transfer” means any direct, indirect or synthetic sale, assignment, pledge,
lease, hypothecation, mortgage, gift or creation of any Lien or other
disposition or transfer (by operation of law or otherwise, including by means of
reference under a Derivative Instrument or by direct or indirect transfer,
transfer by means of a Derivative Instrument or issuance of Equity Securities of
any Person that is not a natural person), or any offer, Contract or announcement
of an intention to do any of the foregoing, and “Transferor” and “Transferee”
shall have correlative meanings.  Notwithstanding the foregoing, a change of
control of the Biotest Stockholder shall not constitute a Transfer.

 

1.2      Other Capitalized Terms.  The following terms shall have the meanings
specified in the indicated Section of this Agreement.

 

Term Section As-Converted and Economic Interest Basis 3.1(a)(i) Biotest Designee
6.1(a)(ii) Biotest Designees 6.1(a)(ii) Biotest Economic Ownership Cap 3.1(a)(i)
Biotest First Designee 6.1(a)(i) Biotest Parties 9.1(a) Biotest Second Designee
6.1(a)(ii) Biotest Stockholder Preamble Board Observer 0 CEO Candidate 0 CEO
Candidates 0 Company Preamble Compelled Party 9.1(c) Designation Notice 6.1(e)
Exercise Period 5.1(c) FDA 3.1(a) Initial Appointee 6.1(c) Initial Appointment
6.1(c) Issuance Notice 5.1(b)

 



7 



  

Lock-Up Period 4.1(a) Master Purchase and Sale Agreement Recitals Meeting
Materials 0 Meeting Notice 0 New Preferred Securities 5.1(a) Proxy End Date 0
Registration Rights Agreement Recitals Restricted Period 4.1(b) Similar Company
0 Standstill 0 Standstill Period 3.1(a)

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

Each of the parties to this Agreement hereby represents and warrants, severally
and not jointly, to each other party to this Agreement that as of the date such
party executes this Agreement:

 

2.1      Existence; Authority; Enforceability.  Such party has the power and
authority to enter into this Agreement and to carry out its obligations
hereunder.  Such party is duly organized and validly existing under the laws of
its jurisdiction of organization, and the execution of this Agreement, and the
consummation of the transactions contemplated herein, have been authorized by
all necessary action, and no other act or proceeding on its part is necessary to
authorize the execution of this Agreement or the consummation of any of the
transactions contemplated herein.  This Agreement has been duly executed by such
party and constitutes its legal, valid and binding obligations, enforceable
against it in accordance with its terms.

 

2.2      Absence of Conflicts.  The execution and delivery by such party of this
Agreement and the performance of its obligations hereunder do not and will not
(a) conflict with, or result in the breach of, any provision of the constitutive
documents of such party; (b) result in any violation, breach, conflict, default
or event of default (or an event which with notice, lapse of time, or both,
would constitute a default or event of default), or give rise to any right of
acceleration or termination or any additional payment obligation, under the
terms of any contract, agreement or permit to which such party is a party or by
which such party’s assets or operations are bound or affected; or (c) violate
any law applicable to such party.

 

2.3      Consents.  Other than any consents which have already been obtained, no
consent, waiver, approval, authorization, exemption, registration, license or
declaration is required to be made or obtained by such party in connection with
(a) the execution, delivery or performance of this Agreement or (b) the
consummation of any of the transactions contemplated herein.

 



8 



 

ARTICLE III

 

STANDSTILL

 

3.1      General Standstill Provisions.

 

(a)           Subject to Section 3.2, from the date hereof until the earliest of
(x) the five (5) year anniversary of the date on which the U.S. Food and Drug
Administration (the “FDA”) terminates or rescinds that certain Warning Letter
issued to the Biotest Stockholder by the FDA on November 25, 2014, (y) the seven
(7) year anniversary of the Closing (as defined in the Master Purchase and Sale
Agreement), and (z) the termination of the Standstill (as hereinafter defined)
pursuant to Section 3.3 (such earliest period, the “Standstill Period”), the
Biotest Stockholder and the other Stockholders shall not, and shall cause their
respective Affiliates and their respective Representatives (to the extent acting
on their behalf) not to, directly or indirectly, without the prior written
consent of, or waiver by, the Company:

 

(i)           acquire, or offer or agree to acquire, of record or beneficially,
by purchase or otherwise, any Equity Securities or Derivative Instruments that
would result in the Biotest Stockholder and its Affiliates collectively
Beneficially Owning more than (A) 50%, less one (1) share, of the issued and
outstanding shares of Capital Stock (calculated both on an as-converted to
Common Stock basis and, if any outstanding shares of Capital Stock are not
convertible into Common Stock, on the basis of such shares’ proportionate claim
on the total assets of the Company upon liquidation, dissolution or winding up
of the Company (such calculation, the “As-Converted and Economic Interest
Basis”, and such cap, the “Biotest Economic Ownership Cap”)) or (B) 30% of the
issued and outstanding shares of Common Stock;

 

(ii)           make or join or become a “participant” (as defined in Instruction
3 to Item 4 of Schedule 14A under the Exchange Act) in (or in any way knowingly
encourage) any “solicitation” of “proxies” (as such terms are defined in
Regulation 14A under the Exchange Act) or consent to vote any securities of the
Company or its Affiliates (including through action by written consent), or
otherwise advise or influence any Person with respect to the voting of any
securities of the Company or its Affiliates, including by seeking to call a
meeting of, or initiating any stockholder proposal for action by, the Company’s
stockholders, or seeking to place a representative on the Board of Directors or
to remove or suspend any director from the Board of Directors (in each case,
other than in respect of the election, appointment or removal of a Biotest
Designee in accordance with ARTICLE VI);

 

(iii)           conduct, fund or otherwise become a participant in any “tender
offer” (as such term is used in Regulation 14D under the Exchange Act) involving
Equity Securities, in each case not approved in advance in writing by the Board
of Directors;

 

(iv)           form, join, become a member of or in any way participate in a
Group (other than a Group that consists solely of the Biotest Stockholder and
its Affiliates) with respect to the securities of the Company or any of its
Affiliates or otherwise in connection with any transaction or matter described
in this Section 3.1; or

 



9 



  

(v)           deposit any Equity Securities in a voting trust or similar
Contract or subject any Equity Securities to any voting agreement, pooling
arrangement or similar arrangement or Contract, or grant any proxy with respect
to any Equity Securities (in each case, other than (A) pursuant to this
Agreement or (B) to the Company or a Person specified by the Company in a proxy
card (paper or electronic) provided to stockholders of the Company by or on
behalf of the Company).

 

(b)           In furtherance of the foregoing, during the Standstill Period, the
Biotest Stockholder and the other Stockholders shall not, and shall cause their
respective Affiliates and their respective Representatives (to the extent acting
on their behalf) not to, directly or indirectly, without the prior written
consent of, or waiver by, the Company, (i) seek, either alone or in concert with
others, to control or influence, in any manner, the management, policies, Board
of Directors or stockholders of the Company or its Affiliates, including by (A)
advising, assisting, encouraging, arranging or entering into any discussions,
negotiations, agreements or arrangements (whether written or oral) with any
third party (including any securityholders of the Company or its Affiliates)
with respect to any of the foregoing, or (B) making any proposal, disclosing any
plan or taking any action that would require or would reasonably be expected to
require the Company or any of its Affiliates to publicly disclose any of the
foregoing actions described in this Section 3.1 or the possibility of a business
combination, merger or other type of transaction or matter described in this
Section 3.1, or (ii) contest the validity of, or seek an amendment, waiver,
suspension or termination of, any provision of this Section 3.1 (including this
subclause) or Section 7.1 (whether by legal action or otherwise); provided that
this clause (ii) shall not prohibit the Biotest Stockholder from making a
confidential request to the Company seeking an amendment or waiver of the
provisions of this Section 3.1, which the Company may accept or reject in its
sole discretion, so long as any such request is made in a manner that does not
require public disclosure thereof by any Person.

 

(c)           A breach of this Section 3.1 by any Affiliate or Representative of
the Biotest Stockholder, or by any Representative of any Affiliate of the
Biotest Stockholder, shall be deemed a breach by the Biotest Stockholder of this
Section 3.1.

 

(d)           Except as expressly set forth in this Section 3.1, the Standstill
shall not otherwise limit the exercise of the Biotest Stockholder’s rights in
its capacity as a stockholder of the Company, including the exceptions set forth
in Section 3.2.

 

3.2      Exceptions.  The prohibitions in Section 3.1 (collectively, the
“Standstill”) shall not apply to or otherwise restrict:

 

(a)           the issuance or transfer to, or receipt by, the Biotest
Stockholder or any of its Affiliates of securities of the Company as a result of
a stock split, stock dividend (or dividend of rights or options respecting
stock), reorganization, recapitalization, reclassification, combination,
exchange of shares or other like change approved or recommended in writing by
the Board of Directors;

 



10 



  

(b)           the manner in which any Biotest Designee may (i) vote on any
matter submitted to the Board of Directors or (ii) participate in deliberations
or discussions of the Board of Directors (including making suggestions or
raising issues to the Board of Directors) in his or her capacity as a member of
the Board of Directors; or

 

(c)           the Biotest Stockholder or any of its Affiliates or its or their
respective Representatives in:

 

(i)           making and submitting to the Company or the Board of Directors any
confidential proposal that is intended by the Biotest Stockholder to be made and
submitted on a non-publicly disclosed or announced basis;

 

(ii)           making and submitting to the Company, the Board of Directors or
the Company’s stockholders any acquisition proposal (including on a publicly
disclosed or announced basis), in each case, following the Company’s entry into
a definitive agreement for a negotiated transaction with one or more
un-Affiliated third parties that is not the Biotest Stockholder or any of its
Affiliates that, if consummated, would result in the acquisition (whether by
purchase, tender or exchange offer, merger or otherwise) by such third party or
third parties, an entity Controlled by it or them or its or their stockholders
(or similar equity holders) of (A) a majority of the voting power of the Capital
Stock or (B) assets of the Company or its Subsidiaries having an aggregate
market value equal to 50% or more of either the aggregate market value of all of
the assets of the Company (calculated on a consolidated basis with its
Subsidiaries) or the aggregate market value of all of the Capital Stock
outstanding immediately prior to the Company’s entry into such definitive
agreement, in each case, as determined in good faith by the Board of Directors;
or

 

(iii)           (A) participating in, or purchasing securities issued or sold by
the Company in, a Capital Raise or (B) acquiring Common Stock in open market
purchases; provided, however, in the case of either of the foregoing clause (A)
or (B), that as a result of such transaction the collective Beneficial Ownership
of the Biotest Stockholder and its Affiliates of (I) Capital Stock does not
exceed the Biotest Economic Ownership Cap (calculated on as As-Converted and
Economic Interest Basis) or (II) Common Stock does not exceed 30% of the issued
and outstanding shares of Common Stock.

 

3.3      Early Termination of the Standstill Period.  The Standstill shall
immediately terminate without any further action on the part of any party hereto
upon the occurrence of any of the following:

 

(a)           any Person or Group (in each case, other than the Biotest
Stockholder and its Affiliates) acquires (whether through a Capital Raise, open
market purchases or sales between existing stockholders of the Company or
otherwise) Equity Securities and, immediately following such acquisition, the
collective Beneficial Ownership of Capital Stock of such Person or Group equals
or exceeds 20% of the issued and outstanding shares of Capital Stock (calculated
on an As-Converted and Economic Interest Basis); provided, however, that the
Standstill shall not terminate pursuant to this Section 3.3(a) solely by reason
of an acquisition in a Capital Raise by (i) any member or members of the
Grossman Family, (ii) any trust, corporation, partnership (general or limited)
or limited liability company, all of the beneficial or equity interests in which
are held by one or more members of the Grossman Family, (iii) Aisling Capital II
LP, (iv) Biomark Capital Fund IV LP or (v) any Affiliate of the foregoing, that
results in the Beneficial Ownership of any such Person or Group being equal to
or exceeding 20% of the issued and outstanding Common Stock (as of immediately
following such Capital Raise) if the Biotest Stockholder has a right to
participate in such Capital Raise and elects not to acquire a number of shares
of Capital Stock that is greater than or equal to the product of (x) the number
of shares of Capital Stock issued in connection with such Capital Raise,
multiplied by (y) a fraction the numerator of which is the number of shares of
Capital Stock collectively Beneficially Owned by the Biotest Stockholder and its
Affiliates and the denominator of which is the number of shares of Capital Stock
Beneficially Owned collectively by all of the Persons who had the right to
participate in such Capital Raise (such Beneficial Ownership being calculated,
in each of the numerator and the denominator, as of immediately prior to such
Capital Raise), multiplied by (z) one-half (1/2);

 



11 



  

(b)           six (6) months after the first date on which the Biotest
Stockholder and its Affiliates collectively Beneficially Own less than
twenty-five percent (25%) of the issued and outstanding Capital Stock
(calculated on an As-Converted and Economic Interest Basis);

 

(c)           Adam Grossman (i) voluntarily leaves the employ of the Company and
all of its Affiliates other than for Good Reason or, subject to Section 6.3, as
a result of his death or Permanent Disability or (ii) is terminated for Cause;
or

 

(d)           the Company ceases to be a reporting company under Sections 13 and
15(d) of the Exchange Act.

 

ARTICLE IV

 

TRANSFER RESTRICTIONS

 

4.1      Lock-Up; Volume Limitations.

 

(a)           For a period of six (6) months from and after the date hereof (the
“Lock-Up Period”), except with the prior written consent of the Board of
Directors (which consent may be withheld in the sole discretion of the Board of
Directors), neither the Biotest Stockholder nor any of its Affiliates shall (i)
Transfer any Equity Securities or any options or warrants to purchase any Equity
Securities or any securities convertible into, exercisable for, exchangeable for
or that represent the right to receive Equity Securities Beneficially Owned by
the Biotest Stockholder or any of its Affiliates, (ii) enter into any swap or
other agreement that Transfers, in whole or in part, any of the economic
consequences of ownership of Equity Securities, whether any such transaction
described in clause (i) or (ii) is to be settled by delivery of Equity
Securities, in cash or otherwise, or (iii) make any demand for or exercise any
right with respect to the registration of any Equity Securities (except for such
demands or exercises as will not require or permit any public filing or other
public disclosure to be made in connection therewith until after the expiration
of the Lock-Up Period).  The Biotest Stockholder hereby represents and warrants
that it and each of its Affiliates now has, and, except as contemplated by this
Section 4.1, for the duration of the Lock-Up Period will have, good and
marketable title to its or their, as applicable, Equity Securities, free and
clear of all Liens that could impact the ability of the Biotest Stockholder or
any of its Affiliates to comply with the foregoing restrictions.  The Biotest
Stockholder agrees and consents to the entry of stop transfer instructions with
the Company’s transfer agent and registrar against the transfer of any Equity
Securities during the Lock-Up Period except in compliance with the foregoing
restrictions.

 



12 



  

(b)           For a period of three (3) years from and after the expiration of
the Lock-Up Period (the “Restricted Period”), the Biotest Stockholder and its
Affiliates shall not, in any twelve (12) month period, Transfer Equity
Securities collectively representing more than fifteen percent (15%) of the
issued and outstanding Common Stock (calculated on an As-Converted and Economic
Interest Basis); provided, however, that if the market capitalization of the
Company increases to an amount equal to or greater than an amount equal to or
greater than an amount that is two times the amount of the market capitalization
of the Company at 4:00 P.M. (Eastern Time) on June 6, 2017, then the Biotest
Stockholder and its Affiliates may Transfer Equity Securities collectively
representing up to twenty percent (20%) of the issued and outstanding Capital
Stock (but shall not Transfer Equity Securities in excess of such amount) in any
twelve (12) month period; provided, further, that from and after the earliest to
occur of (x) the market capitalization of the Company increasing to an amount
that is equal to or greater than an amount equal to or greater than an amount
that is three times the amount of the market capitalization of the Company at
4:00 P.M. (Eastern Time) on June 6, 2017, (y) the one (1) year anniversary of
the first date on which the Biotest Stockholder and its Affiliates collectively
Beneficially Own Equity Securities representing less than twenty-five percent
(25%) of the issued and outstanding Capital Stock (calculated on an As-Converted
and Economic Interest Basis) and (z) the expiration of the Restricted Period,
the Biotest Stockholder and its Affiliates may Transfer any or all of the Equity
Securities then held by them at any time or from time to time.

 

(c)           Notwithstanding anything to the contrary in this Section 4.1, the
Biotest Stockholder and its Affiliates shall be permitted to Transfer Equity
Securities at any time or from time to time under the following circumstances:

 

(i)           a Transfer of Capital Stock to an Affiliate of the Biotest
Stockholder; provided, however, that, as conditions precedent to the
effectiveness of any such Transfer, (A) the Transferee shall agree in writing to
be bound by the terms and conditions of this Agreement (including, without
limitation, to grant the proxies granted by Section 7.1) to the same extent as
if such Transferee were the “Biotest Stockholder” hereunder pursuant to an
instrument substantially in the form attached hereto as Exhibit A; (B) the
Transferor and the Transferee shall agree in writing that, if at any time
subsequent to such Transfer, such Transferee ceases to be an Affiliate of the
Biotest Stockholder, then all such Transferred Equity Securities, and all right,
title and interest therein, shall, without any further action by any Person,
automatically Transfer back to the Transferor (or, if such Transferor is not the
Biotest Stockholder and not then an Affiliate of the Biotest Stockholder, back
to the Biotest Stockholder), and the Biotest Stockholder hereby agrees to take,
and to cause such former Affiliate to take (including through the commencement
of an action or similar proceeding to enforce the agreement entered into between
the Transferor and such former Affiliate Transferee), all such actions as the
Company deems appropriate to document and effect such Transfer back; and (C) the
Biotest Stockholder shall give written notice to the Company in the manner
provided by Section 10.1 of its or its Affiliate’s intention to make such
Transfer not less than ten (10) days prior to effecting such Transfer, which
notice shall state the name and address of the Affiliate to whom such Transfer
is proposed, the relationship of such Affiliate to the Biotest Stockholder, and
the number and kind of Equity Securities proposed to be Transferred to such
Affiliate;

 



13 



   

(ii)           a Transfer that has been approved in advance in writing by the
Board of Directors (other than the Biotest Designee(s)) and is effected in
accordance with all terms, conditions and limitations, if any, imposed by the
Company as conditions to its granting such approval;

 

(iii)           a Transfer pursuant to and in accordance with the terms of any
Liquidation Event that has been approved or recommended in writing by the Board
of Directors; or

 

(iv)           a Transfer to the Company or any Subsidiary of the Company
(including pursuant to any “tender offer” (as such term is used in Regulation
14D under the Exchange Act) by the Company or any of its Subsidiaries).

 

(d)           A breach of this Section 4.1 by any Affiliate of the Biotest
Stockholder shall be deemed a breach by the Biotest Stockholder of this
Section 4.1.

 

4.2      Transfers in Compliance with Law.  Notwithstanding any other provision
of this Agreement, no Transfer may be made pursuant to this ARTICLE IV unless
the Transfer complies in all respects with applicable federal and state
securities laws, including the Securities Act.  If requested by the Company, an
opinion of counsel to such Transferor shall be supplied to the Company, at such
Transferor’s expense, to the effect that such Transfer complies with applicable
federal and state securities laws.

 

4.3      Restricted Transfers Void Ab Initio.  Any attempt to Transfer any
Equity Securities or any right, title or interest therein in violation of this
ARTICLE IV shall be null and void ab initio.

 



14 



  

ARTICLE V

 

CONTRACTUAL RIGHT TO PURCHASE PREFERRED SHARES; AFTER-ACQUIRED SECURITIES

 

5.1      Contractual Right to Purchase Preferred Shares.

 

(a)           Issuance of Preferred Shares. From the date hereof until the
termination of the Standstill Period, the Company hereby grants to the Biotest
Stockholder the right to purchase its Pro Rata Portion of any new Preferred
Shares in any Capital Raise that the Company may from time to time propose to
issue or sell to any Person (such aggregate number of Preferred Shares to be
issued in the applicable Capital Raise, the “New Preferred Securities”), in each
case in accordance with the terms and conditions of this Section 5.1.

 

(b)           Additional Issuance Notices. The Company shall give written notice
(an “Issuance Notice”) of any proposed issuance or sale described in subsection
(a) above to the Biotest Stockholder within five (5) Business Days following any
meeting of the Board of Directors at which any such issuance or sale is
approved. The Issuance Notice shall, if applicable, be accompanied by a written
offer from any prospective purchaser seeking to purchase New Preferred
Securities and shall set forth the material terms and conditions of the proposed
issuance, including:

 

(i)           the number and description of the New Preferred Securities
proposed to be issued and the percentage of the Company's outstanding Equity
Securities such issuance would represent;

 

(ii)           the proposed issuance date, which shall be at least fifteen (15)
Business Days from the date of the Issuance Notice; and

 

(iii)           the proposed purchase price per share of New Preferred
Securities.

 

(c)           Exercise of Right to Purchase Preferred Shares. The Biotest
Stockholder shall for a period of ten (10) Business Days following the receipt
of an Issuance Notice (the “Exercise Period”) have the right to elect
irrevocably to purchase its Pro Rata Portion of the New Preferred Securities at
the purchase price set forth in the Issuance Notice by delivering a written
notice to the Company.  The Biotest Stockholder’s election must be received by
the Company prior to the expiration of the Exercise Period and the failure of
the Biotest Stockholder to deliver its written irrevocable election within the
Election Period shall be deemed a waiver by the Biotest Stockholder of its right
to purchase its Pro Rata Portion of the New Preferred Securities identified in
the Issuance Notice.  The closing of any purchase by the Biotest
Stockholder  shall be consummated concurrently with the consummation of the
issuance or sale described in the Issuance Notice; provided, however, that the
closing of any purchase by the Biotest Stockholder may be extended beyond the
closing of the transaction in the Issuance Notice to the extent necessary to
obtain any required approvals or consents of any Governmental Authority and
other required third party approvals or consents (and the Company and the
Biotest Stockholder shall use its respective commercially reasonable efforts to
obtain such approvals); provided, that the extension pursuant to this clause
subsection (c) shall not exceed sixty (60) days.

 



15 



  

(d)           Sales to the Prospective Buyer. If the Biotest Stockholder waives
its right to purchase its allotment of the New Preferred Securities or elects to
purchase within the Election Period and then fails to purchase its allotment of
the New Preferred Securities within the time period described in subsection (c),
the Company shall be free to complete the proposed issuance or sale of New
Preferred Securities described in the Issuance Notice with respect to which the
Biotest Stockholder waived or failed to exercise the option set forth in this
Section 5.1 on terms no less favorable to the Company than those set forth in
the Issuance Notice (except that the amount of New Preferred Securities to be
issued or sold by the Company may be reduced).

 

(e)           Closing of the Issuance. Upon the issuance or sale of any New
Preferred Securities in accordance with this Section 5.1, the Company shall
deliver to the Biotest Stockholder certificates (if any) evidencing the New
Preferred Securities, which New Preferred Securities shall be issued free and
clear of any liens (other than those arising hereunder and those attributable to
the actions of the Biotest Stockholder), and the Company shall so represent and
warrant to the Biotest Stockholder, and further represent and warrant to the
Biotest Stockholder that such New Preferred Securities shall be, upon issuance
thereof to the Biotest Stockholder and after payment therefor, duly authorized,
validly issued, fully paid and non-assessable.  The Biotest Stockholder shall
deliver to the Company the purchase price for the New Preferred Securities
purchased by it by certified or bank check or wire transfer of immediately
available funds. The Biotest Stockholder and the Company shall take all such
other actions as may be reasonably necessary to consummate the purchase and sale
including, without limitation, entering into such additional agreements as may
be necessary or appropriate.

 

5.2      Review of Financial Alternatives.  Notwithstanding anything contained
herein to the contrary, but subject to the proviso to this Section 5.2, during
the Standstill Period the Board of Directors of the Company shall not approve
the issuance of any Preferred Shares subject to Section 5.1, including to
Affiliates of the Company, unless the Board of Directors has satisfied its
fiduciary duties under applicable law with respect to the evaluation of
financing alternatives which the Board of Directors determinates in good faith
are reasonably available following consultation with the Company’s management
team and outside financial and legal advisors; provided, however, that it is
hereby acknowledged and agreed by the parties hereto that nothing herein shall
expand or modify any of the fiduciary duties of the Board of Directors under
applicable law.

 

5.3      After-Acquired Securities.  All of the provisions of this Agreement
shall apply to all of the Equity Securities of the Company now owned or which
may be issued or Transferred hereafter to the Biotest Stockholder or any of its
Affiliates, as applicable, in consequence of any additional issuance, purchase,
exchange or reclassification of any of such Equity Securities, corporate
reorganization, or any other form of recapitalization, consolidation, merger,
share split or share dividend, or which are acquired by the Biotest Stockholder
or any of its Affiliates in any other manner.

 



16 



  

ARTICLE VI

 

CORPORATE GOVERNANCE

 

6.1      Board of Directors.

 

(a)           During the Designation Rights Period, the Company shall take all
actions that may be necessary, and each Stockholder shall vote or cause to be
voted all Shares owned by such Stockholder or over which such Stockholder has
voting control, to ensure that at all such times the following persons are
nominated or renominated for election to (in the case of the Company), elected
to (in the case of the Stockholders), and otherwise installed in office as
members of the Board of Directors:

 

(i)           one person designated (in the manner specified in Section 6.1(e))
by the Biotest Stockholder in its reasonable discretion (the “Biotest First
Designee”); and

 

(ii)           if either (x) the size of the Board of Directors is expanded to
nine (9) or more members or (y) the Biotest Stockholder and its Affiliates
collectively pay the Company at least $15,000,000 in aggregate gross cash
proceeds pursuant to one or more Capital Raises, one additional person
designated (in the manner specified in Section 6.1(e)) by the Biotest
Stockholder in its reasonable discretion (the “Biotest Second Designee” and,
together with the Biotest First Designee, the “Biotest Designees” and each, a
“Biotest Designee”);

 

provided, however, that neither the Company nor any Stockholder shall be
required to nominate or renominate for election (in the case of the Company),
vote in favor of the election of (in the case of a Stockholder), or otherwise
act to install in office any Biotest Designee to whom the Board of Directors in
good faith objects for a reasonable and compelling reason (which, for avoidance
of doubt, may include if the Board of Directors determines in good faith that it
would be inconsistent with its fiduciary duties to nominate such person for
election or otherwise appoint such person to the Board of Directors); provided,
further, that, as conditions precedent to the Company’s and the Stockholders’
obligations under this Section 6.1 to nominate or renominate (in the case of the
Company), vote in favor of (in the case of the Stockholders), or otherwise
install in office any Biotest Designee, (A) the Biotest Stockholder shall
satisfy the requirements of Section 6.1(e) with respect to such Biotest Designee
and (B) such Biotest Designee shall be required to deliver to the Company such
person’s irrevocable resignation as a director effective upon the earlier to
occur of (I) the expiration of the Designation Rights Period and (II) the
delivery to the Company of the Biotest Stockholder’s written notice that the
Biotest Stockholder wishes to remove such Biotest Designee (the delivery of
which notice, for the avoidance of doubt, shall cause the Designation Rights
Period to expire).

 



17 



  

(b)           In addition, from the date hereof until the earlier of (x) the
termination or expiration of the Designation Rights Period, and (y) the
termination or expiration of the Standstill  pursuant to Section 3.3, each
Stockholder shall vote or cause to be voted all Shares owned by such Stockholder
or over which such Stockholder has voting control, to ensure that at all such
times the other persons nominated by or on behalf of the Board of Directors are
elected to and otherwise installed in office as members of the Board of
Directors.

 

(c)           In connection with the initial election of any Biotest Designee to
the Board of Directors (an “Initial Appointee”) in connection with or following
the effectiveness of this Agreement or the occurrence of an event first giving
rise to the Biotest Stockholder’s right to appoint a Biotest Second Designee (an
“Initial Appointment”), the Company shall have the right, in its sole
discretion, to procure the resignation of an incumbent member of the Board of
Directors (who, in the case of an Initial Appointment of a Biotest Second
Designee, shall not be a Biotest First Designee) or to increase the size of the
Board of Directors (but subject to the Biotest Stockholder’s right to designate
a Biotest Second Designee in accordance with Section 6.1(a)(ii) in the case of
an increase to the size of the Board of Directors), and in either case the
Company thereafter shall take all such actions as are necessary to cause the
Board of Directors to fill the resulting vacancy or new directorship, as
applicable, with such Initial Appointee in accordance with the Charter Documents
and applicable law; provided, however, if the Charter Documents or applicable
law do not permit the Board of Directors to effect an Initial Appointment in
such manner, then the Company shall instead nominate the Initial Appointee for
election to the Board of Directors at the next annual or special meeting of
stockholders of the Company and the Stockholders shall vote in favor of the
election of such Initial Appointee in accordance with Section 6.1(a).  In
connection with any Initial Appointment effected by filling a vacancy or newly
created directorship with an Initial Appointee at a time when the Charter
Documents provide for the classification of the Board of Directors into three
classes, the Board of Directors shall have the right, to the extent permitted by
the Charter Documents and applicable law, to assign such Initial Appointee to
any of such classes as the Board of Directors, in its sole discretion, shall
determine.

 

(d)           If at any time during the Designation Rights Period, a vacancy is
created on the Board of Directors by reason of the incapacity, death, removal or
resignation of a Biotest Designee, then the Biotest Stockholder shall have the
right to designate (in the manner specified in Section 6.1(e)) a replacement
Biotest Designee.  Provided that the Board of Directors does not in good faith
object for a reasonable and compelling reason to such replacement Biotest
Designee (which, for the avoidance of doubt, may include if the Board of
Directors determines in good faith that it would be inconsistent with its
fiduciary duties to nominate such person for election or otherwise appoint such
person to the Board of Directors), and provided further that (i) the Biotest
Stockholder satisfies the requirements of Section 6.1(e) with respect to such
replacement Biotest Designee and (ii) such replacement Biotest Designee first
delivers to the Company the irrevocable resignation specified in clause (B) of
the final proviso of Section 6.1(a), the Company shall take all action as may be
necessary to cause the Board of Directors to fill such vacancy with such
replacement Biotest Designee in accordance with the Charter Documents and
applicable law or, if the Charter Documents or applicable law do not permit the
Board of Directors to appoint such replacement Biotest Designee to the Board of
Directors in such manner, then the Company shall instead nominate such
replacement Biotest Designee for election to the Board of Directors at the next
annual or special meeting of stockholders of the Company and the Stockholders
shall vote in favor of the election of such replacement Biotest Designee in
accordance with Section 6.1(a).

 



18 



  

(e)           To designate a Biotest Designee pursuant to Sections 6.1(a) or
6.1(d), the Biotest Stockholder shall deliver written notice (a “Designation
Notice”) to the Company containing the Required Information and such additional
information as may be reasonably requested by the Company to enable the Board of
Directors to determine whether there is a reasonable and compelling reason for
it to object in good faith to such Biotest Designee.  No Designation Notice
shall be deemed delivered to the Company until such time as the Biotest
Stockholder shall have provided all such additional information reasonably
requested by the Company pursuant to the immediately preceding sentence.

 

6.2      Board Observer.  During the Designation Rights Period, the Biotest
Stockholder shall be entitled to designate one (1) person as a board observer
(the “Board Observer”); provided, however, that the Company shall not be
required to perform any of its obligations under this Section 6.2 in respect of
any Board Observer to whom the Board of Directors in good faith objects for a
reasonable and compelling reason (which, for the avoidance of doubt, may include
if the Board of Directors determines in good faith that it would be inconsistent
with its fiduciary duties to permit such person to act as a Board
Observer).  The Board Observer shall have the right to attend (in person or
telephonically, at his or her discretion) each meeting of the Board of Directors
as an observer (and not as a director) and shall not have the right to vote at
any such meeting or otherwise act on behalf of the Board of Directors or the
Company; provided, however, that the Board Observer may be excluded from all or
any portion of any such meeting to the extent that the Board of Directors
determines in good faith (a) upon the advice of counsel that such exclusion is
required to preserve the attorney-client privilege between the Company or the
Board of Directors, on the one hand, and its counsel, on the other hand, or
(b) that the respective interests of the Company and its Subsidiaries, on the
one hand, and those of the Biotest Stockholder or its Affiliates, on the other
hand, as to the matter(s) to be discussed or actions to be taken during such
meeting or portion thereof, conflict or could be perceived to conflict.  The
Company will send, or cause to be sent, to the Board Observer (x) the notice of
the time and place of any such meeting (the “Meeting Notice”) at the same time
and in the same manner as the Meeting Notice is sent to the directors and
(y) copies of all notices, reports, minutes and other documents and materials
(collectively, “Meeting Materials”) provided to the Board of Directors in
respect of each such meeting at the same time and in the same manner as they are
provided to the directors; provided, however, that: (i) the Company may redact
from any Meeting Notice, and may redact or withhold entirely any Meeting
Materials, to the extent that the Board of Directors determines in good faith
(a) upon the advice of counsel that such redaction or withholding is required to
preserve the attorney-client privilege between the Company or the Board of
Directors, on the one hand, and its counsel, on the other hand, or (b) that the
respective interests of the Company and its Subsidiaries, on the one hand, and
those of the Biotest Stockholder or its Affiliates, on the other hand, as to the
matter(s) referred to in such redactions or withheld Meeting Materials, conflict
or could be perceived to conflict; (ii) the failure to deliver or make available
to the Board Observer any Meeting Notice or Meeting Materials shall not affect
the validity of any action taken by the Board of Directors at any meeting to
which such Meeting Notice or Meeting Materials relate; and (iii) it shall be the
obligation of the Biotest Stockholder at all times to provide the Company with
current contact information of the Board Observer, and the Company shall not be
in breach of this Section 6.2 for failing to provide or make available any
Meeting Notice or Meeting Materials to the Board Observer if the Biotest
Stockholder has not provided such current contact information, or has provided
inaccurate or no longer current contact information, to the
Company.  Notwithstanding anything to the contrary herein, prior to any Board
Observer being entitled to attend any portion of any meeting of the Board of
Directors or to receive any Meeting Notice or Meeting Materials, the Board
Observer shall execute and deliver to the Company a customary confidentiality
agreement in form and substance reasonably satisfactory to the Company.

 



19 



  

6.3      Replacement of CEO.  During the Standstill Period, in the event of the
death or Permanent Disability of Adam Grossman at a time when he is the CEO, the
Biotest Stockholder shall have the right to nominate three (3) candidates (which
candidates shall be, in the good faith determination of the Board of Directors,
qualified to serve as the chief executive officer of a company of the Company’s
size, stage and industry (a “Similar Company”)) (each such candidate meeting
such qualification, a “CEO Candidate” and collectively, the “CEO Candidates”),
and the Company shall appoint one of such CEO Candidates, as the replacement CEO
on customary terms and conditions (as determined in good faith by the Board of
Directors) for a chief executive officer of a Similar Company.  If such initial
replacement CEO shall cease to serve as the CEO for any reason during the
Standstill Period, the Biotest Stockholder shall have the right to nominate
three (3) CEO Candidates, and the Company shall appoint one of such CEO
Candidates, as the replacement CEO to such initial replacement CEO on customary
terms and conditions (as determined in good faith by the Board of Directors) for
a chief executive officer of a Similar Company.  Notwithstanding anything in
this Agreement to the contrary, the death or Permanent Disability of Adam
Grossman shall not cause the Standstill to terminate pursuant to
Section 3.3(c)(i) so long as the Company has complied with its obligations under
the two immediately preceding sentences.  For the avoidance of doubt, the
failure of the Biotest Stockholder to nominate CEO Candidates or otherwise act
in accordance with the procedures described in this Section 6.3 shall not result
in the Company being deemed not to have complied with its obligations for
purposes of the immediately preceding sentence.

 

ARTICLE VII

 

PROXIES

 

7.1      Irrevocable Proxy and Power of Attorney.  Each Stockholder hereby
grants until the Proxy End Date (as hereinafter defined) a proxy over such
Stockholder’s Shares, and hereby constitutes and appoints as the proxy holder
thereof, and grants a power of attorney in respect thereof to, the Chairman of
the Board of Directors, with full power of substitution, with respect to the
election of Biotest Designees to the Board of Directors in accordance with
Section 6.1 and the other nominees to the Board of Directors supported by the
Board of Directors, and hereby authorizes the Chairman of the Board of Directors
to represent and vote, if and only if such Stockholder (i) fails to vote, or
(ii) attempts to vote (whether by proxy, in person or by written consent) for a
nominee to the Board of Directors other than a Biotest Designee or the other
nominees to the Board of Directors supported by the Board of Directors, as
applicable, all of such Stockholder’s Shares in favor of the election of the
Biotest Designees and such other nominees to the Board of Directors supported by
the Board of Directors, in each case, as members of the Board of Directors
pursuant to and in accordance with the terms and provisions of this
Agreement.  Each of the  proxy and power of attorney granted pursuant to the
immediately preceding sentence is given in consideration of the agreements and
covenants of the Company and the parties in connection with the transactions
contemplated by this Agreement and, as such, each is coupled with an interest
and shall be irrevocable unless and until the earlier of (x) the termination or
expiration of the Designation Rights Period, and (y) the termination or
expiration of the Standstill  pursuant to Section 3.3 (the applicable date, the
“Proxy End Date”).  Each Stockholder hereby revokes any and all previous proxies
or powers of attorney with respect to such Stockholder’s Shares and shall not
hereafter, unless and until the Proxy End Date occurs, purport to grant any
other proxy or power of attorney with respect to any of such Stockholder’s
Shares, deposit any of such Shares into a voting trust or enter into any
agreement (other than this Agreement), arrangement or understanding with any
person, directly or indirectly, to vote, grant any proxy or give instructions
with respect to the voting of any of such Shares, in each case, with respect to
any of the matters set forth herein and other than as otherwise provided in this
Agreement or a proxy granted to the Company in connection with a solicitation by
the Company.

 



20 



  

ARTICLE VIII

 

STOCK CERTIFICATE LEGEND

 

8.1      Legend.  A copy of this Agreement shall be filed with the Secretary of
the Company and kept with the records of the Company.  Each certificate
representing Capital Stock now held or hereafter acquired by the Biotest
Stockholder and its Affiliates, or by any Transferee of the Biotest Stockholder
or any of its Affiliates pursuant to ARTICLE IV, shall for as long as this
Agreement is effective with respect to such Capital Stock bear legends
substantially in the following forms, with such modifications or adjustments
thereto as may be necessary or appropriate under the circumstances pursuant to
applicable laws, rules or regulations or upon the advice of outside counsel:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE OF THE UNITED STATES OR ANY FOREIGN JURISDICTION.  THE SECURITIES MAY
NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS.

 



21 



  

THE SALE, ASSIGNMENT, HYPOTHECATION, PLEDGE, ENCUMBRANCE OR OTHER DISPOSITION
(EACH A “TRANSFER”) AND VOTING OF ANY OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE RESTRICTED BY THE TERMS OF THAT CERTAIN STOCKHOLDERS AGREEMENT,
DATED JUNE 6, 2017, AMONG ADMA BIOLOGICS, INC. (THE “COMPANY”) AND THE
STOCKHOLDERS NAMED THEREIN (THE “STOCKHOLDERS AGREEMENT”). A COPY OF THE
STOCKHOLDERS AGREEMENT MAY BE INSPECTED AT THE COMPANY’S PRINCIPAL OFFICE.  THE
COMPANY WILL NOT REGISTER THE TRANSFER OF SUCH SECURITIES ON THE BOOKS OF THE
COMPANY UNLESS AND UNTIL THE TRANSFER HAS BEEN MADE IN COMPLIANCE WITH THE TERMS
OF THE STOCKHOLDERS AGREEMENT.

 

ARTICLE IX

 

CONFIDENTIALITY

 

9.1      Confidentiality.

 

(a)           The Biotest Stockholder shall, and shall direct its Affiliates and
its and their respective Representatives, members, stockholders, partners,
consultants and trustees (including any Biotest Designees and Board Observers)
(the “Biotest Parties”) who have access to Confidential Information to, keep
confidential and not disclose any Confidential Information without the prior
written consent of the Board of Directors, unless, such disclosure:

 

(i)           shall be required (on the advice of outside legal counsel) by
applicable law;

 

(ii)           is reasonably required in connection with any tax audit involving
the Company or the Biotest Stockholder or its Affiliates;

 

(iii)           is reasonably required (on the advice of outside legal counsel)
in connection with any litigation against the Company or the Biotest
Stockholder; or

 

(iv)           is by any Person acting in his or her capacity as a member of the
Board of Directors; provided, however, for the avoidance of doubt, this
subclause (iv) shall in no way be deemed an authorization by the Company or the
Board of Directors for any member of the Board of Directors to disclose
Confidential Information or to waive or restrict the Company’s or its
stockholders’ remedies against any member of the Board of Directors for misusing
or wrongfully disclosing Confidential Information;

 



22 



  

provided, however, that any such disclosure pursuant to clauses (i), (ii) and
(iii) shall be subject to Section 9.1(c).

 

(b)           Confidential Information may be used by the Biotest Stockholder
and the Biotest Parties only in connection with Company matters and not for any
other purpose.

 

(c)           In the event that the Biotest Stockholder or any Biotest Party is
required by applicable law or legal process to disclose any of the Confidential
Information and intends to disclose such Confidential Information pursuant to
Section 9.1(a)(i), 9.1(a)(ii) or 9.1(a)(iii) (the “Compelled Party”), such
Person shall use reasonable efforts to provide the Company with prompt written
notice so that the Company may seek a protective order or other appropriate
remedy and/or waive compliance with the provisions of this Agreement, and such
Compelled Party shall use reasonable efforts to cooperate with the Company in
any effort to obtain a protective order or other remedy.  In the event that such
protective order or other remedy is not obtained, or that the Company waives
compliance with the provisions of this Section 9.1, such Compelled Party shall
furnish only that portion of the Confidential Information that is legally
required and shall exercise all reasonable efforts to obtain reasonably reliable
assurance that the Confidential Information shall be accorded confidential
treatment.

 

(d)           For avoidance of doubt, the Biotest Designees (subject to their
fiduciary duties to the Company and its stockholders) and the Board Observer
(subject to the terms of the confidentiality agreement referred to in the last
sentence of Section 6.2) may, subject to applicable law, disclose Confidential
Information to the Biotest Stockholder and its Representatives.

 

(e)           The obligations of confidentiality in this Article VIII shall
survive any termination of this Agreement and shall remain in full force and
effect.

 

ARTICLE X

 

MISCELLANEOUS

 

10.1           Notices.  All notices, demands or other communications provided
for or permitted hereunder shall be made in writing and shall be by registered
or certified first class mail, return receipt requested, telecopier, email,
courier service, or personal delivery:

 

(a)           if to the Company:

 

ADMA Biologics, Inc.

465 Route 17 South

Ramsey, New Jersey 07446

Attn:  Adam Grossman

Brian Lenz

Email: agrossman@admabio.com

blenz@admabio.com

Fax:  (201) 478-5553

 



23 



 

 

with copies (which shall not constitute notice) sent concurrently to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Attention:  Ariel J. Deckelbaum, Esq.

Facsimile:  212.757.3990

Email:  ajdeckelbaum@paulweiss.com

 

(b)           if to the Biotest Stockholder:

 

Biotest Pharmaceuticals Corporation

c/o Biotest AG

Landsteinerstr. 5

63303 Dreieich

Germany

Attention:  Dr. Michael Ramroth and Dr. Martin Reinecke

Facsimile:

Email:  michael.ramroth@biotest.com

martin.reinecke@biotest.com

 

and to:

 

Biotest Pharmaceuticals Corporation

5800 Park of Commerce Blvd. NW

Boca Raton, FL 33487

Attention:  Ileana Carlisle, CEO; and Donna Quinn, General Counsel

Facsimile:

Email:    icarlisle@biotestpharma.com

  dquinn@biotestpharma.com

 

with copies (which shall not constitute notice) sent concurrently to:

 

Greenberg Traurig, LLP

3333 Piedmont Road, NE

Suite 2500

Atlanta, Georgia 30305

Attention:  Wayne H. Elowe, Esq.

Facsimile:  678.553.2453

Email:  elowew@gtlaw.com

 



24 



 

(c)           if to any other Stockholder or other Person who becomes a party
hereto pursuant to Section 4.1(c):

 

at the address, telecopy number or email address shown for such Stockholder on
the applicable signature page hereto, to the attention of the person who has
signed this Agreement on behalf of such Stockholder.

 

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) Business Days
after being deposited in the mail, postage prepaid, if mailed; when receipt is
mechanically acknowledged, if telecopied; and when receipt is confirmed, if
emailed.  Any party may by notice given in accordance with this Section 10.1
designate another address or Person for receipt of notices hereunder.

 

10.2           Successors and Assigns; Third Party Beneficiaries.  This
Agreement shall inure to the benefit of and be binding upon successors and
permitted assigns of the parties hereto.  This Agreement is not assignable
except in connection with a Transfer of Equity Securities in accordance with
this Agreement; provided, however, that under no circumstance may the Biotest
Stockholder assign or transfer any of its rights contained in ARTICLE VI.  No
Person other than the parties hereto and their successors and permitted assigns
is intended to be a beneficiary of this Agreement.

 

10.3           Amendment and Waiver.

 

(a)           No failure or delay on the part of any party hereto in exercising
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy.  The remedies provided for herein are cumulative and are not
exclusive of any remedies that may be available to the parties hereto at law, in
equity or otherwise.

 

(b)           Any amendment, supplement or modification of or to any provision
of this Agreement shall be effective only if it is made or given in writing and
signed by (i) the Company, and (ii) the Biotest Stockholder; provided, however,
that any amendment, supplement or modification to this Section 10.3 shall
require the written consent of the Company and each Stockholder party
hereto.  Any such amendment, supplement, modification, waiver or consent
provided in accordance with this Section 10.3 shall be binding upon the Company,
the Biotest Stockholder and, if applicable, the other Stockholders party hereto.

 



25 



  

(c)           Any waiver of any provision of this Agreement, and any consent to
any departure by any party from the terms of any provision of this Agreement,
shall be effective only if it is made or given in writing and signed by the
party against whom such waiver or consent is to be enforced.

 

10.4           Counterparts.  This Agreement may be executed in any number of
counterparts, and by the parties hereto in separate counterparts each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

10.5           Specific Performance.  The parties hereto intend that each of the
parties have the right to seek damages or specific performance in the event that
any other party hereto fails to perform such party’s obligations
hereunder.  Therefore, if any party shall institute any action or proceeding to
enforce the provisions hereof, any party against whom such action or proceeding
is brought hereby waives any claim or defense therein that the plaintiff party
has an adequate remedy at law.  Any party seeking an injunction or injunctions
to prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement when available pursuant to the terms of this
Agreement shall not be required to provide any bond or other security in
connection with any such order or injunction.

 

10.6           Governing Law; Consent to Jurisdiction.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.  The parties
hereto irrevocably submit to the exclusive jurisdiction of any state or federal
court sitting in the State of Delaware over any suit, action or proceeding
arising out of or relating to this Agreement or the affairs of the Company.  To
the fullest extent they may effectively do so under applicable law, the parties
hereto irrevocably waive and agree not to assert, by way of motion, as a defense
or otherwise, any claim that they are not subject to the jurisdiction of any
such court, any objection that they may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.  In connection with any such suit, action
or proceeding, the parties hereby consent to service of process in the manner
specified in Section 10.1 or in any other manner permitted by applicable law.

 

10.7           Severability.  If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

 



26 



   

10.8           Interpretation; Construction.  The headings contained in this
Agreement are for convenience of reference only, do not constitute part of this
Agreement and shall not be deemed to limit or otherwise affect any of the
provisions hereof.  Unless the context of this Agreement otherwise clearly
requires, (a) references made in this Agreement to a Section or Article shall be
to a Section or Article, respectively, of this Agreement, (b) references to the
plural include the singular, and references to the singular include the plural,
(c) words used herein, regardless of the gender specifically used, shall be
deemed and construed to include any other gender, masculine, feminine or neuter,
as the context requires, (d) the words “include,” “includes” and “including” do
not limit the preceding terms or words and shall be deemed to be followed by the
words “without limitation,” (e) the terms “hereof,” “herein,” “hereunder,”
“hereto” and similar terms in this Agreement refer to this Agreement as a whole
and not to any particular provision of this Agreement, (f) the terms “day” and
“days” mean and refer to calendar day(s), (g) the terms “year” and “years” mean
and refer to calendar year(s), (h) the term “dollar” or “$” means lawful
currency of the United States, (i) the terms “writing”, “written” and comparable
terms refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form, (j) references to any Person include the
successors and permitted assigns of that Person and (k) references from or
through any date mean, unless otherwise specified, from and including or through
and including, respectively.  Unless otherwise set forth herein, any reference
in this Agreement to (i) any document, instrument or agreement (including this
Agreement) (A) includes and incorporates all exhibits, schedules and other
attachments thereto, (B) includes all documents, instruments or agreements
issued or executed in replacement thereof and (C) means, subject to the other
terms of this Agreement, such document, instrument or agreement, or replacement
or predecessor thereto, as amended, modified or supplemented from time to time
in accordance with its terms and in effect at any given time, and (ii) a
particular law or statute means such law or statute as amended, modified,
supplemented or succeeded, from time to time and in effect at any given time,
and all rules and regulations promulgated thereunder.  The parties have
participated jointly in negotiating and drafting this Agreement.  In the event
that an ambiguity or a question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement.

 

10.9           Entire Agreement.  This Agreement, the Master Purchase and Sale
Agreement, the Registration Rights Agreement and the other agreements
contemplated hereby and thereby, together with the exhibits hereto and thereto,
are intended by the parties as a final expression of their agreement and
intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein.  There are no restrictions, promises, representations,
warranties or undertakings, other than those set forth or referred to herein or
therein.  This Agreement, the Master Purchase and Sale Agreement, the
Registration Rights Agreement and the other agreements contemplated hereby and
thereby, together with the exhibits hereto and thereto, supersede all prior
agreements and understandings among the parties with respect to such subject
matter.

 



27 



  

10.10           Term of Agreement; Effect of Termination.  This Agreement shall
become effective upon the execution and delivery hereof and shall terminate upon
the earlier of (a) the mutual written agreement of each of the parties hereto,
(b) the first date upon which neither the Biotest Stockholder nor any of its
Affiliates Beneficially Owns any Equity Securities, (c) upon written notice by
the Company to the Biotest Stockholder, upon a material breach by the Biotest
Stockholder or any of its Affiliates of their respective representations or
warranties or covenants or agreements contained herein; provided that such
breach shall not have been cured within twenty (20) Business Days after written
notice thereof shall have been received by the Biotest Stockholder and (d) the
liquidation, dissolution or winding up of the Company.  In the event of any
termination of this Agreement, there shall be no further liability or obligation
hereunder on the part of any party hereto as to whom the termination is
effective, and this Agreement shall thereafter be null and void as to such
party; provided, however, that the rights and obligations set forth in or
provided for under ARTICLE IX and this ARTICLE X (and any related definitions)
shall survive such termination; and provided, further, that nothing contained in
this Agreement (including this Section 10.10) shall relieve any party from
liability for any willful and intentional breach of any of its representations,
warranties, covenants or agreements set forth in this Agreement occurring prior
to such termination.

 

10.11           Further Assurances.  Notwithstanding anything to the contrary
herein, each of the parties hereto shall, and shall cause their respective
Affiliates to, promptly execute and deliver such other certificates, instruments
or other documents and promptly perform such further acts as may be reasonably
required or desirable to carry out or to perform the provisions of this
Agreement.

 

[Remainder of page intentionally left blank]

 



28 



  

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Agreement on the date first written above.

 

  Company:           ADMA BIOLOGICS, INC.             By:  /s/ Adam Grossman    
  Name: Adam Grossman       Title: President and Chief Executive Officer        
 

 

 

Signature Page to Stockholders Agreement

 



 



  

  BIOTEST STOCKHOLDER:             BIOTEST PHARMACEUTICALS CORPORATION          
  By:  /s/ Ileana Carlisle       Name: Ileana Carlisle       Title: Chief
Executive Officer          

 

 

Signature Page to Stockholders Agreement

 

 

 

